    Case 21-03004-sgj Doc 40 Filed 05/27/21                    Entered 05/27/21 20:38:54            Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03004 (SGJ)
                                                                        )
HIGHLAND CAPITAL MANAGEMENT FUND                                        )
ADVISORS, L.P.,                                                         )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

       I, Esmeralda Aguayo, depose and say that I am employed by Kurtzman Carson
Consultants LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned
case.

        On May 24, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A:

      •   Highland Capital Management, L.P.'s Notice of Subpoena to Dennis C. Sauter, Jr.
          [Docket No. 34]

      •   Debtor’s Amended Witness and Exhibit List with Respect to Hearing to be Held on
          May 25, 2021 [Docket No. 35]

       Furthermore, on May 24, 2021, at my direction and under my supervision, employees of
KCC caused the following document to be served via First Class Mail upon the service list
attached hereto as Exhibit B:


1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03004-sgj Doc 40 Filed 05/27/21       Entered 05/27/21 20:38:54    Page 2 of 6




   •   Highland Capital Management, L.P.'s Notice of Subpoena to Dennis C. Sauter, Jr.
       [Docket No. 34]


Dated: May 27, 2021
                                            /s/ Esmeralda Aguayo
                                            Esmeralda Aguayo
                                            KCC
                                            222 N Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245




                                           2
Case 21-03004-sgj Doc 40 Filed 05/27/21   Entered 05/27/21 20:38:54   Page 3 of 6



                             EXHIBIT A
           Case 21-03004-sgj Doc 40 Filed 05/27/21                      Entered 05/27/21 20:38:54              Page 4 of 6
                                                                Exhibit A
                                                          Adversary Service List
                                                         Served via Electronic Mail


             Description                       CreditorName               CreditorNoticeName                        Email
Financial Advisor to Official Committee                              Earnestiena Cheng, Daniel H   Earnestiena.Cheng@fticonsulting.com;
of Unsecured Creditors                  FTI Consulting               O'Brien                       Daniel.H.O'Brien@fticonsulting.com
                                                                     Melissa S. Hayward, Zachery   MHayward@HaywardFirm.com;
Counsel for the Debtor               Hayward & Associates PLLC       Z. Annable                    ZAnnable@HaywardFirm.com
Counsel for UBS Securities LLC and                                   Andrew Clubok, Sarah          andrew.clubok@lw.com;
UBS AG London Branch                 Latham & Watkins LLP            Tomkowiak                     sarah.tomkowiak@lw.com
Counsel for UBS Securities LLC and                                   Asif Attarwala, Kathryn K.    asif.attarwala@lw.com;
UBS AG London Branch                 Latham & Watkins LLP            George                        Kathryn.George@lw.com
Counsel for UBS Securities LLC and                                   Jeffrey E. Bjork, Kimberly A. jeff.bjork@lw.com;
UBS AG London Branch                 Latham & Watkins LLP            Posin                         kim.posin@lw.com
Counsel for UBS Securities LLC and                                                                 Zachary.Proulx@lw.com;
UBS AG London Branch                 Latham & Watkins LLP            Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
Counsel for Highland Capital
Management Fund Advisors, L.P.,
NexPoint Advisors, L.P., Highland
Income Fund, NexPoint Strategic
Opportunities Fund and NexPoint                                     Davor Rukavina, Esq., Julian  drukavina@munsch.com;
Capital Inc.                         Munsch Hardt Kopf & Harr, P.C. P. Vasek, Esq.                jvasek@munsch.com
                                                                                                  mclemente@sidley.com;
                                                                     Matthew Clemente, Alyssa     alyssa.russell@sidley.com;
Counsel for Official Committee of                                    Russell, Elliot A. Bromagen, ebromagen@sidley.com;
Unsecured Creditors                  Sidley Austin LLP               Dennis M. Twomey             dtwomey@sidley.com
                                                                                                  preid@sidley.com;
                                                                     Penny P. Reid, Paige Holden pmontgomery@sidley.com;
Counsel for Official Committee of                                    Montgomery, Juliana Hoffman, jhoffman@sidley.com;
Unsecured Creditors                  Sidley Austin LLP               Chandler M. Rognes           crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                               Page 1 of 1
Case 21-03004-sgj Doc 40 Filed 05/27/21   Entered 05/27/21 20:38:54   Page 5 of 6



                             EXHIBIT B
                              Case 21-03004-sgj Doc 40 Filed 05/27/21                 Entered 05/27/21 20:38:54             Page 6 of 6
                                                                             Exhibit B
                                                                       Adversary Service List
                                                                     Served via First Class Mail


              Description                 CreditorName             CreditorNoticeName                   Address1                Address2         City   State    Zip
 Counsel for UBS Securities LLC and                          Andrew Clubok, Sarah             555 Eleventh Street, NW,
 UBS AG London Branch                 Latham & Watkins LLP   Tomkowiak                        Suite 1000                                     Washington DC      20004
 Counsel for UBS Securities LLC and                          Asif Attarwala, Kathryn K.       330 North Wabash Avenue,
 UBS AG London Branch                 Latham & Watkins LLP   George                           Ste. 2800                                      Chicago    IL      60611
 Counsel for UBS Securities LLC and                          Jeffrey E. Bjork, Kimberly A.
 UBS AG London Branch                 Latham & Watkins LLP   Posin                            355 S. Grand Ave., Ste. 100                    Los Angeles CA     90071
 Counsel for UBS Securities LLC and
 UBS AG London Branch                 Latham & Watkins LLP   Zachary F. Proulx, Jamie Wine    1271 Avenue of the Americas                    New York   NY      10020
 Counsel for Highland Capital
 Management Fund Advisors, L.P.,
 NexPoint Advisors, L.P., Highland
 Income Fund, NexPoint Strategic
 Opportunities Fund and NexPoint      Munsch Hardt Kopf &    Davor Rukavina, Esq., Julian P.                                  500 N. Akard
 Capital Inc.                         Harr, P.C.             Vasek, Esq.                     3800 Ross Tower                  Street         Dallas     TX      75202




Highland Capital Management, L.P.
Case No. 19-34054                                                            Page 1 of 1
